DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/27/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 2 of Remarks that the Office Action fails to cite any passages in Kim disclosing that the grants also includes information indicating a physical communication characteristic of the uplink scheduling resource in addition to information indicating the uplink scheduling resource.
Examiner strongly disagrees. The limitation “information indicating a physical communication characteristic of the uplink scheduling resource in addition to information indicating the uplink scheduling resource” as argued is very broad. Examiner interprets the limitation as taught by Kim. Kim teaches “when a plurality of grants are received from the eNBs 120 to 128 simultaneously, the UE 101 generates MAC PDUs in match with the sizes of resources allocated for individual grants and transmits the MAC PDUs on the uplink transmission resources indicated by the grants” (see col. 4, lines 4-9). Moreover, Kim also mentions “The UE 101 receives 3 grants, the first grant 320 assigning resource capable of transmitting MAC PDU of 200 bytes, the second grant 325 assigning resources capable of MAC PDU of 150 bytes, and the third grant 330 assigning resources capable of MAC PDU of 180 bytes” (see col. 4, lines 34-39).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9,912,447 B2).
Regarding claim 1, Kim teaches a data packet transmission method, comprising: receiving, by a terminal device, uplink scheduling resource configuration information sent by a base station, wherein the uplink scheduling resource configuration information comprises information used to indicate an uplink scheduling resource to be used by the terminal device and information used to indicate a physical communication characteristic of the uplink scheduling resource (see col. 3, line 61 to col. 4, line 14, claim 1; and see explanation above: each of the grants including uplink scheduling information; When a plurality of grants are received from the eNBs 120 to 128

simultaneously, the UE 101 generates MAC PDUs in match with the sizes of resources allocated for individual grants and transmits the MAC PDUs on the uplink transmission resources indicated by the grants); determining, by the terminal device, a data transmission priority corresponding to each of N logical channels (see col. 4, lines 15-40 and fig. 3: the UE 101 is configured with 4 logical channels 305, 310, 315, and 317: The logical channel 1 305 is of priority 1, the logical channel 2 310 is of priority 2, the logical channel 3 315 is of priority 3, and the logical channel 4 317 is of priority 4); loading, by the terminal device, data on M logical channels in the N logical channels into a media access control protocol data unit (MAC PDU) based on the data transmission priority corresponding to each of the N logical channels, wherein M is an integer less than or equal to N (see col. 3, line 61 to col. 4, line 14 and claim 1; col. 4, lines 15-40 and fig. 3: the UE 101 is configured with 4 logical channels 305, 310, 315, and 317: logical channel 1 305 having 100 bytes of data, logical channel 2 310 having 200 bytes of data, logical channel 3 315 having 1500 bytes of data, and logical channel 4 317 having 200 bytes of data; when a plurality of grants are received, the UE 101 aggregates the resources allocated for individual grants, divides the aggregated resource for the individual logical channels, maps the logical channels to the MAC PDUs according to the resources divided for the logical channels and data size of the MAC PDU, and assigns the divided resources for logical channels. The UE 101 also generates RLC PDUs corresponding to the resources assigned for the logical channels, multiplexes the RLC PDUs into MAC PDUs, and transmits the MAC PDUs on the assigned resource per grant. That is, when a plurality of grants are received from the eNBs 120 to 128 simultaneously, the UE 101 generates MAC PDUs in match with the sizes of resources allocated for individual grants and transmits the MAC PDUs on the uplink 
Regarding claim 11, Kim teaches a terminal device, comprising: a receiver, configured to receive uplink scheduling resource configuration information sent by a base station, wherein the uplink scheduling resource configuration information comprises information used to indicate an uplink scheduling resource to be used by the terminal device and information used to indicate a physical communication characteristic of the uplink scheduling resource (see col. 3, line 61 to col. 4, line 14 and claim 1: each of the grants including uplink scheduling information; When a plurality of grants are received from the eNBs 120 to 128 simultaneously, the UE 101 generates MAC PDUs in match with the sizes of resources allocated for individual grants and transmits the MAC PDUs on the uplink transmission resources indicated by the grants); a processor, configured to determine a data transmission priority corresponding to each of N logical channels (see col. 4, lines 15-40 and fig. 3: the UE 101 is configured with 4 logical channels 305, 310, 315, and 317: The logical channel 1 305 is of priority 1, the logical channel 2 310 is of priority 2, the logical channel 3 315 is of priority 3, and the logical channel 4 317 is of priority 4); the processor, further configured to load data on M logical channels in the N logical channels into a media access control protocol data unit (MAC PDU) based on the data transmission priority corresponding to each of the N logical channels, wherein M is an integer less than or equal to N (see col 3, line 61 to col. 4, line 14 and claim 1; col. 4, lines 15-40 and fig. 
Regarding claim 7, Kim teaches a data packet transmission method, comprising: sending, by a base station, uplink scheduling resource configuration information to a terminal device, wherein the uplink scheduling resource configuration information comprises information used to indicate an uplink scheduling resource to be used by the terminal device and information used to indicate a physical communication characteristic of the uplink scheduling resource (see 
Regarding claim 17, Kim teaches a base station, comprising: a transmitter, configured to send uplink scheduling resource configuration information to a terminal device, wherein the uplink scheduling resource configuration information comprises information used to indicate an uplink scheduling resource to be used by the terminal device and information used to indicate a physical communication characteristic of the uplink scheduling resource (see claim 1; col. 3, line 60 to col. 4, line 39 and figs. 2 and fig. 3: see explanation in claim 1 above); and a receiver, configured to receive a media access control protocol data unit MAC PDU sent by the terminal device (see claim 1; col. 3, line 60 to col. 4, line 39 and figs. 2 and fig. 3: see explanation in claim 1 above).
Regarding claims 8 and 18, Kim teaches wherein the method further comprises: sending, by the base station, a correspondence to the terminal device, wherein the correspondence comprises information used to indicate a correspondence between N1 logical channels in the N logical channels and a physical communication characteristic, the physical communication characteristic is used to indicate a physical layer parameter that is preferentially used when data on a corresponding logical channel is sent, and N1 is an integer less than or equal to N (see claim 1; col. 3, line 60 to col. 4, line 39 and figs. 2 and fig. 3: see explanation in claim 1 above; wherein the method further comprises: sending, by the base station, radio resource control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure at least one of a first priority, a second priority, or a latency requirement for each of N logical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,912,447 B2) in view of Li etal. (US 201/018443 Al).
Regarding claims 9 and 19, Kim does not mention wherein the transmitter is further configured to send radio resource control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure at least one of a first priority, a second priority, and a latency requirement for each of N logical channels. Li et al. teach send radio resource control (RRC) signaling to the terminal device, wherein the RRC signaling is used to configure at least one of a first priority, a second priority, and a latency requirement for each of N logical channels (see par. 0061 and par. 0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Li et al. to the method of Kim in order for A wireless communication system may designate resources to be used for various types of communications, such as high priority or low priority traffic.

10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,912,447 B2) in view of NGUYEN etal. (US 2018/0206208 Al).

Regarding claim 20, Kim does not mention wherein the transmitter is further configured to send a system information block (SIB) to the terminal device, wherein the SIB is used to configure at least one of a first priority, a second priority, and a latency requirement for each of N logical channels. NGUYEN et al. teach a base station sends a system information block (SIB) to the terminal device, wherein the SIB is used to configure at least one of a first priority, a second priority, and a latency requirement for each of N logical channels (see par. 0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of NGUYEN et al. to the method of Kim in order for UE may use the indicated priority for prioritizing timing synchronization types within each carrier.

Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 and 12-16 are objected as indicated in the previous office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643